Green, J.
Pursuant to the stipulation made by counsel in open court I shall consider this motion as one for judgment on the pleadings instead of a motion to compel a reply to the first defense in the answer. The agreement set forth in extenso in the answer is concededly the agreement upon which plaintiff predicates his cause of action, and, whether that agreement be interpreted to be a partnership agreement between the parties to this action or an agreement for a division of the profits of the business in which they embarked, the fact, nevertheless, remains that an accounting is absolutely necessary to determine their respective rights therein. In view of such question necessarily arising this court has no jurisdiction of the cause of action, and I, therefore, grant the motion of defendant for judgment on the pleadings not upon the merits, but for want of jurisdiction in the court to try the issues herein involved.
Motion granted.